NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          APR 22 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

In re: GLOBAL REACH INVESTMENT                   No. 12-60028
CORP.,
                                                 BAP No. 11-1187
               Debtor,

                                                 MEMORANDUM*
HERMAN KWAI,

               Appellant,

  v.

ANDREA A. WIRUM, Trustee,

               Appellee.


                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Hollowell, Dunn, and Saltzman, Bankruptcy Judges, Presiding

                         Argued and Submitted April 8, 2014
                              San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: BENAVIDES,** TALLMAN, and CLIFTON, Circuit Judges.

      Herman Kwai appeals the decision of the Bankruptcy Appellate Panel

affirming the bankruptcy court’s order authorizing the sale of the debtor’s interest

in the stock of Starble International, Ltd. We review the decision of the

bankruptcy court independently, In re Kimura, 969 F.2d 806, 810 (9th Cir. 1992),

and affirm.

1.    The bankruptcy court and BAP correctly found that the Trustee was

permitted to sell the debtor’s interest in the stock under 11 U.S.C. § 363(b). This

case is distinguishable from In re Popp, 323 B.R. 260 (B.A.P. 9th Cir. 2005),

because the debtor never disclosed any dispute over the stock ownership until the

Trustee attempted to sell the stock.

2.    The bankruptcy court and BAP were also correct that the purchaser, the

designee of Burlingame Investment Corporation, was a good-faith purchaser under

11 U.S.C. § 363(m). Kwai does not allege any “fraud, collusion between the

purchaser and other bidders or the trustee, or an attempt to take grossly unfair

advantage of other bidders.” In re Ewell, 958 F.2d 276, 281 (9th Cir. 1992)

(internal quotation marks omitted). Nor is there an adverse claim to the property



        **
            The Honorable Fortunato P. Benavides, Senior Circuit Judge for the
U.S. Court of Appeals for the Fifth Circuit, sitting by designation.

                                          2
that was sold, as Kwai claims, because the Trustee sold only whatever interest

Global Reach owned.

3.     The bankruptcy court did not err in denying Kwai’s motion for

reconsideration on the ground that the court failed to protect Kwai’s interest in the

Starble stock. See 11 U.S.C. § 363(e). Kwai did not allege any grounds for relief

under Rule 60(b). See Fed. R. Bankr. P. R. 9024; Fuller v. M.G. Jewelry, 950 F.2d
1437, 1442 (9th Cir. 1991). And, as Kwai conceded to the bankruptcy court,

Kwai’s claim for indemnification will not be destroyed if Global Reach’s interest

in Starble is sold.

4.     The BAP was correct that, because BIC’s designee was a good-faith

purchaser under § 363(m), and Kwai did not obtain a stay of the sale pending

appeal, Kwai may not challenge the price for which Global Reach’s interest in the

stock was sold. See 11 U.S.C. § 363(m); In re R.B.B., Inc., 211 F.3d 475, 478–80

(9th Cir. 2000).

       Kwai’s motion for judicial notice, filed on December 5, 2012, is granted.

       AFFIRMED.




                                          3